EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Philip Hoffmann on 07/22/2022.
The application has been amended as follows: 
In the claims
Claim 1,
A method, comprising the steps of:
installing a first plurality of roofing shingles in at least one row on a roof deck;
installing a plurality of photovoltaic shingles in a second plurality of rows on the roof deck,
wherein the second plurality of rows is above the at least one row,
wherein each of the plurality of photovoltaic shingles includes a first edge, a second edge opposite the first edge, and a length extending between the first and second edges;
installing a second plurality of roofing shingles in the second plurality of rows on the roof deck,
wherein the second plurality of roofing shingles comprises a first group of the second plurality of roofing shingles and a second group of the second plurality of roofing shingles,
wherein the first group is located on one side of the plurality of photovoltaic shingles, and
wherein the second group is located on an opposite side of the plurality of photovoltaic shingles,
wherein each of the second plurality of roofing shingles includes a first length and a first edge,
wherein the first edge of one of the first group of the second plurality of roofing shingles in each of the second plurality of rows is offset from the first edge of another one of the first group of the second plurality of roofing shingles in another adjacent one of the second plurality of rows in a direction along the first length of the another one of the first group of the second plurality of roofing shingles;
wherein the first edge of a first photovoltaic shingle of the plurality of photovoltaic shingles is juxtaposed with the first edge of a first roofing shingle of the first group of the second plurality of roofing shingles in a first row of the second plurality of rows,
wherein the first edge of a second photovoltaic shingle of the plurality of photovoltaic shingles in at least one of another row of the second plurality of rows is substantially aligned with the first edge of the first photovoltaic shingle,
wherein the second edge of the second photovoltaic shingle is substantially aligned with the second edge of the first photovoltaic shingle, and
wherein the first photovoltaic shingle is installed in a row immediately below a row in which the second photovoltaic shingle is installed;
installing a third plurality of roofing shingles on the roof deck,
wherein the third plurality of roofing shingles comprises a first group of the third plurality of roofing shingles and a second group of the third plurality of roofing shingles,
wherein the first group of the third plurality of roofing shingles is located on the one side of the plurality of photovoltaic shingles,
wherein the second group of the third plurality of roofing shingles is located on the opposite side of the plurality of photovoltaic shingles,
wherein each of the third plurality of roofing shingles includes
a first edge,
a second edge opposite the first edge of the third roofing shingle, and
a third length extending from the first edge to the second edge,
wherein each of at least two of the first group of the third plurality of roofing shingles is installed intermediate a corresponding one of the first group of the second plurality of roofing shingles and a corresponding one of the plurality of photovoltaic shingles in each of two rows of the at least one of another of the second plurality of rows,
wherein the first edge of each of the at least two of the first group of the third plurality of roofing shingles is juxtaposed with the first edge of the corresponding one of the plurality of photovoltaic shingles,
wherein the second edge of one of the at least two of the first group of the third plurality of roofing shingles is offset from the second edge of another of the at least two of the first group of the third plurality of roofing shingles in a direction along the third length, and
wherein the first group of the second plurality of shingles and the first group of the third plurality of shingles form a non-symmetric pattern with respect to the second group of the second plurality of shingles and the second group of the third plurality of shingles

Claim 5,
The method of Claim 1, wherein each of the first plurality of roofing shingles, the second plurality of roofing shingles, and the third plurality of roofing shingles
Claim 9, 
The method of Claim 1, wherein each of the first plurality of roofing shingles, the second plurality of roofing shingles, and the third plurality of roofing shingles


Claim 10, 
The method of Claim 9, wherein each of the plurality of photovoltaic shingles includes a width, and wherein the width of each of the first plurality of roofing shingles, the second plurality of roofing shingles, and the third plurality of roofing shingles
Claim 11,
A system, comprising:
a first plurality of roofing shingles installed in at least one row on a roof deck;
a second plurality of roofing shingles installed in a second plurality of rows on the roof deck,
wherein the second plurality of roofing shingles comprises a first group of the second plurality of roofing shingles and a second group of the second plurality of roofing shingles,
wherein the second plurality of rows is above the at least one row,
wherein each of the second plurality of roofing shingles includes a first length and a first edge,
wherein the first edge of one of the second plurality of roofing shingles in each of the second plurality of rows is offset from the first edge of another one of the second plurality of roofing shingles in another adjacent one of the second plurality of rows in a direction along the first length of the another one of the second plurality of roofing shingles;
a plurality of photovoltaic shingles installed on the roof deck,
wherein each of the plurality of photovoltaic shingles includes a first edge, a second edge opposite the first edge, and a length extending between the first and second edges,
wherein the first group of the second plurality of roofing shingles is located on one side of the plurality of photovoltaic shingles,
wherein the second group of the second plurality of roofing shingles is located on an opposite side of the plurality of photovoltaic shingles,
wherein the first edge of a first photovoltaic shingle of the plurality of photovoltaic shingles is juxtaposed with the first edge of a first roofing shingle of the first group of the second plurality of roofing shingles in a first row of the second plurality of rows,
wherein the first edge of a second photovoltaic shingle of the plurality of photovoltaic shingles in at least one of another row of the second plurality of rows is substantially aligned with the first edge of the first photovoltaic shingle,
wherein the second edge of the second photovoltaic shingle is substantially aligned with the second edge of the first photovoltaic shingle, and
wherein the first photovoltaic shingle is installed in a row immediately below a row in which the second photovoltaic shingle is installed; and
a third plurality of roofing shingles installed on the roof deck,
wherein the third plurality of roofing shingles comprises a first group of the third plurality of roofing shingles and a second group of the third plurality of roofing shingles,
wherein the first group of the third plurality of roofing shingles is located on the one side of the plurality of photovoltaic shingles,
wherein the second group of the third plurality of roofing shingles is located on the opposite side of the plurality of photovoltaic shingles,
wherein at least one of the first group of the third plurality of roofing shingles is installed intermediate a corresponding one of the first group of the second plurality of roofing shingles and one of the plurality of photovoltaic shingles in each of the at least one of another of the second plurality of rows, and
wherein the first group of the second plurality of shingles and the first group of the third plurality of shingles form a non-symmetric pattern with respect to the second group of the second plurality of shingles and the second group of the third plurality of shingles

Claim 15,
The system of Claim 11, wherein each of the first plurality of roofing shingles, the second plurality of roofing shingles, and the third plurality of roofing shingles
Claim 19,
The system of Claim 11, wherein each of the first plurality of roofing shingles, the second plurality of roofing shingles, and the third plurality of roofing shingles
Claim 20, 
The system of Claim 19, wherein each of the plurality of photovoltaic shingles includes a width, and wherein the width of each of the first plurality of roofing shingles, the second plurality of roofing shingles, and the third plurality of roofing shingles
Claims 21-28: canceled


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the primary reason for the allowance of the claims is the inclusion of the combination of “a first plurality of roofing shingles, a plurality of photovoltaic shingles, a second plurality of roofing shingles comprising a first and second groups of the second plurality of roofing shingles, the first group of the second plurality of roofing shingles positioned on one side of the plurality of photovoltaic shingles, the second group of the second plurality of roofing shingles positioned on an opposite side of the plurality of photovoltaic shingles, 
a third plurality of shingles comprising a first and second groups of the third plurality of roofing shingles, the first group of the third plurality of roofing shingles positioned on one side of the plurality of photovoltaic shingles, the second group of the third plurality of roofing shingles positioned on an opposite side of the plurality of photovoltaic shingles, the second and third plurality of roofing shingles installed in the manner recited in the claims and the first group of the second plurality of shingles and the first group of the third plurality of shingles form a non-symmetric pattern with respect to the second group of the second plurality of shingles and the second group of the third plurality of shingles. There would be no reason to modify the prior art without relying in hindsight.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADRIANA FIGUEROA whose telephone number is (571)272-8281. The examiner can normally be reached 8:30AM-5PM MONDAY-FRIDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN GLESSNER can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADRIANA FIGUEROA/
Primary Examiner
Art Unit 3633
07/25/2022